Name: 2012/746/EU: Commission Decision of 30Ã November 2012 on the duty-free importation of goods intended to be distributed or made available free of charge to victims of the earthquakes which occurred in Italy in May 2012 (notified under document C(2012) 8687)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  trade;  criminal law;  tariff policy;  deterioration of the environment
 Date Published: 2012-12-04

 4.12.2012 EN Official Journal of the European Union L 332/29 COMMISSION DECISION of 30 November 2012 on the duty-free importation of goods intended to be distributed or made available free of charge to victims of the earthquakes which occurred in Italy in May 2012 (notified under document C(2012) 8687) (Only the Italian text is authentic) (2012/746/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1186/2009 of 16 November 2009 setting up a Community system of reliefs from customs duty (1), and in particular Article 76 thereof, Having regard to the request made by the Italian Republic dated 12 September 2012 for duty-free importation of goods intended to be made available free of charge to victims of the earthquakes which occurred in Italy in May 2012, Whereas: (1) Earthquakes such as those which occurred in Italy in May 2012 constitute a disaster within the meaning of Chapter XVII, Section C, of Regulation (EC) No 1186/2009; there is, therefore, reason to authorise duty-free importation of goods which satisfy the requirements of Articles 74 to 80 of the abovementioned Regulation. (2) The Italian Republic should inform the Commission of the nature and quantities of the various goods admitted duty-free for the benefit of the victims of the earthquakes which occurred in Italy in May 2012, of the organisations it has approved for the distribution or making available of those goods and of the measures taken to prevent the goods from being used otherwise than for disaster relief to those victims. (3) Relief of customs duty should be granted in respect of importations from the date of the first earthquake occurrence. (4) Other Member States have been consulted as laid down in Article 76 of Regulation (EC) No 1186/2009, HAS ADOPTED THIS DECISION: Article 1 1. Goods shall be admitted free of import duties within the meaning of Article 2(1)(a) of Regulation (EC) No 1186/2009 where the following conditions are fulfilled: (a) the goods are intended for one of the following uses: (i) distribution of the goods free of charge to the victims of the earthquakes which occurred in Italy in May 2012 by the bodies and organisations referred to in point (c); (ii) making the goods available to those victims free of charge while the goods remain the property of the organisations in question; (b) the goods satisfy the requirements laid down in Articles 75, 78 and 79 of Regulation (EC) No 1186/2009; (c) the goods are imported for release for free circulation by State bodies or by organisations approved by the competent Italian authorities. 2. Goods shall also be admitted duty-free within the meaning of Article 2(1)(a) of Regulation (EC) No 1186/2009 where they are imported for release for free circulation by disaster relief agencies in order to meet their needs during the period of providing disaster relief to the victims of the earthquakes which occurred in Italy in May 2012. Article 2 The Italian Republic shall by 31 January 2013 at the latest communicate the following information to the Commission: (a) a list of the approved organisations referred to in Article 1(1); (b) information regarding the nature and quantities of the various goods admitted free of duty in pursuance of Article 1; (c) measures taken to ensure compliance with Articles 78, 79 and 80 of Regulation (EC) No 1186/2009 with regard to goods falling under the scope of this Decision. Article 3 Article 1 shall apply to importations made from 20 May 2012 to 31 December 2012. Article 4 This Decision is addressed to the Italian Republic. Done at Brussels, 30 November 2012. For the Commission Algirdas Ã EMETA Member of the Commission (1) OJ L 324, 10.12.2009, p. 23.